     Case 2:18-cv-09276-DMG-PLA Document 17 Filed 11/20/18 Page 1 of 3 Page ID #:96



 1    JOSEPH H. HUNT
 1
 2    Assistant Attorney General
 2    WILLIAM C. PEACHEY
 3
 3    Director, District Court Section
 4    Office of Immigration Litigation
 4
 5    JEFFREY S. ROBINS
 5    Assistant Director
 6    JAMES WALKER
 6
 7    Trial Attorney
 7    U.S. Department of Justice
 8
 8    P.O. Box 868, Ben Franklin Station
 9    Washington, D.C. 20044
 9    (202) 532-4468
11
11    james.walker3@usdoj.gov
12
12
13    Counsel for Defendants
13
14                           UNITED STATES DISTRICT COURT
14
15                          CENTRAL DISTRICT OF CALIFORNIA
15
16
16
17       CLAUDIA SARAHI RUEDA               )   Case No. 2:18-cv-9276- DMG-PLA
17
18       VIDAL,                             )
18                                          )
19        Plaintiff,                        )   NOTICE OF APPEARANCE AS
19
20                                          )   COUNSEL OF RECORD FOR
20        v.                                )   DEFENDANTS
21
21                                          )
22                                          )
22       U.S. DEPARTMENT OF
23                                          )   Judge: Hon. Dolly M. Gee
         HOMELAND SECURITY,
23       et al.,                            )   Courtroom: 8C
24                                          )
24
25        Defendants.                       )
25                                          )
26
26                                          )
27                                          )
27
28
                                            )
28




                                                               2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 17 Filed 11/20/18 Page 2 of 3 Page ID #:97




 1           PLEASE TAKE NOTICE that James J. Walker, Trial Attorney, United States

 2    Department of Justice, Office of Immigration Litigation, will enter his appearance as
 3
      counsel of record for the Defendants.
 4
 5
 6
      Respectfully submitted,
 7                                                    JOSEPH H. HUNT
 8    DATED: November 20, 2018,                       Assistant Attorney General
 9                                                    WILLIAM C. PEACHEY
11                                                    Director, District Court Section
                                                      Office of Immigration Litigation
12
13                                                    JEFFREY S. ROBINS
14                                                    Assistant Director
15                                                    /s/ James J. Walker
16                                                    JAMES J. WALKER
                                                      Trial Attorney
17
                                                      United States Department of Justice
18                                                    Civil Division
19                                                    Office of Immigration Litigation,
                                                      District Court Section
20                                                    P.O. Box 868, Ben Franklin Station
21                                                    Washington, D.C. 20044
                                                      (202) 532-4468
22
                                                      james.walker3@usdoj.gov
23
24                                                    Counsel for Defendants

25
26
27
28



                                                 2                   2:18-cv-9276- DMG-PLA
     Case 2:18-cv-09276-DMG-PLA Document 17 Filed 11/20/18 Page 3 of 3 Page ID #:98




 1                                 CERTIFICATE OF SERVICE
 2           I HEREBY CERTIFY that on this day, November 20, 2018, I electronically filed
 3
      the foregoing document with the Clerk of the Court using CM/ECF. I also certify that the
 4
 5    foregoing document is being served this day on all counsel of record or pro se parties via
 6
      transmission of Notices of Electronic Filing generated by CM/ECF or in some other
 7
 8    authorized manner for those counsel or parties who are not authorized to receive
 9    electronically filed Notices of Electronic Filing.
11
12
13                                                     /s/ James J. Walker
14                                                     JAMES J. WALKER
                                                       Trial Attorney
15                                                     United States Department of Justice
16                                                     Civil Division
17
18
19
20
21
22
23
24
25
26
27
28




                                                   3                     2:18-cv-9276- DMG-PLA
